Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 November 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     Mount Vernon in Virginia Novr 15th 1781.
                  
                  Not till the 5th My dear Marqs was I able to leave York—providing for the detachment that was to go Southerly—Embarking the Troops that were to go Northerly—making a distribution of the Ordnances & stores for various purposes—and disposing of the Officers and other prisoners to their respective places of destination would not admit of my leaving that part of the Country sooner.
                  On that day I arrived at Eltham (the Seat of Colo. Bassett) time enough to see poor Mr Custis breathe his last, this unexpected and affecting event threw Mrs Washington and Mrs Custis (who were both present) into such deep distress, that the circumstance of it and a duty I owed the deceased in assisting at his funeral rights prevented my reaching this place till the 13th; and business here, and on the Road will put it out of my power to arrive at Philadelphia before the last days of the prest Month.
                  As this may extend to a later period than your business in that City may require, I owe it to friendship, and to my affectionate regard for you my dear Marqs not to let you leave this Country without carrying with you fresh marks of my attachment to you; and new expressions of the high sense I entertain of your Military conduct, & other important Services in the course of last Campaign; altho’ the latter are too well known to need the testimony of my approbation and the former I perswade myself you believe is too well rivited to undergo diminution or change.
                  As you expressed a desire to know my Sentiments respecting the operations of next Campaign before your departure for France, I ask without a tedeous display of reasoning, declare in one word, that the advantages of it to America, & the honor & glory of it to the Allied Arms in these States, must depend absolutely up on the Naval force which is employed in these Seas, & the time of its appearance next year.  No land force can act decisively unless it is accompanied by a Maritime superiority; nor can more than negative advantages be expected without it, for proof of this, we have only to recur to the instances of the ease & facility with which the British shifted their ground as advantages were to be obtained at either extremity of the Continent & so their late heavy loss the moment they failed in their Naval superiority.  To point out the further advantages which might have been obtained in the course of this year if Count de Grasse could have waited, and would have covered a further operation to the Southward, is unnecessary; because a doubt did not, nor does it at this moment remain upon any Mans Mind of the total extirpation of the British force in the Carolinas & Georgia, if he could have extended his cooperation two Months longer.
                  It follows then as certain as that night succeeds the day, that with out a Decisive Naval force we can do nothing definitive. and with it every thing honourable and glorious.  A constant Naval superiority would terminate the War speedily—without it, I do not know that it will ever be terminated honourably.  If this force should appear easily, we shall have the whole Campaign before us.  The Months of June to September Inclusive, are well adapted for operating in any of the States to the northward of this; and the remaining Months are equally well suited to those South of it in which time, with such means, I think much—I will add everything—might be expected.
                  How far the policy of Congress may carry them, towards filling their Continental Battalions, does not lay with me to determine.  This Measure (before & since the Capitulation) has been strongly recommended by me.  Should it be adopted by that body, & executed with energy in the several States, I think our force (comprehending the Auxiliary Troops now here) will be fully competent to all the purposes of the American war, provided the British force on this Continent remains nearly as it now is, but as this is a contingency which depends very much upon political manoeuvres In Europe; and as it is uncertain how far we may be in a state of preparation at the opening of the next  Campaign, the propriety of augmenting the present army under the comd of Count de Rochambeau is a question worthy of consideration; but as it lyes with Congress  to determine, I shall be silent on the subject.
                  If I should be deprived of the pleasure of a personal interview with you before your departure, permit me my dear Marquis to adopt this method of making you a tender of my ardent Vows for a propitious voyage—a gracious reception from your Prince—an honorable reward of your Services, a happy meeting with your lady & friends—and a safe return in the Spring to My dear Marqs.  Yr Most Affecte & Obedt
                  
                     Go: Washington
                  
                  
                     P.S. I beg you to present my best respects to the Viscount de Noaille & let him know that my warmest wishes attend him.
                  
                  
               